EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Fischer on April 13, 2021: 
The claims now read as follows: 

1. A protective film, sequentially consisting of:
a base powder layer,
a high-gloss organic coating,
a ductile periodic variable alloy protective film, and
a transparent powder coating, wherein:
the base powder layer is an epoxy resin or a pure polyester powder coating;
the high-gloss organic coating is an epoxy resin powder coating, a polyester powder coating, or a polybutadiene organic coating;
the ductile periodic variable alloy protective film is formed by simultaneously opening two targets and performing direct current magnetron sputtering in a high vacuum environment, and the two targets are a Ni-Cr alloy target and a pure Cr metal target, wherein a Ni content periodically varies from more than 0% to 85% by mass and a Cr content periodically varies from 15% to 100% by mass in the ductile periodic variable alloy protective film; and
the transparent powder coating is an acrylic powder coating or a polyester transparent powder coating.

Claim 2 is canceled.

3. The protective film according to claim 1, wherein a thickness of the base powder layer is 100 - 300 μm; a thickness of the high-gloss organic coating is 80 - 120 

4. A method for forming the protective film of claim 1, comprising steps of:
(1) providing a surface of a workpiece made of an aluminum alloy or other metal for pretreatment, the pretreatment comprising steps of water washing, alkaline washing, water washing, acid washing, pure water washing, passivation, pure water washing, sealing, pure water washing and drying;
(2) spraying base powder onto the surface of step (1) and curing same to obtain the base powder layer, the base powder being an epoxy resin powder or the pure polyester powder coating;
(3) performing fine grinding and polishing the surface of step (2);
(4) cleaning the surface of step (3), comprising steps of water washing, alkaline washing, water washing, acid washing, pure water washing, pure water washing and drying;
(5) spraying a high-gloss and high-leveling resin powder coating or a solvent-type liquid paint onto the surface of step (4), and curing same to obtain the high-gloss organic coating, the high-gloss and high-leveling resin powder coating or the solvent-type liquid paint being epoxy resin powder, the polyester powder coating or the polybutadiene organic coating;
(6) performing the direct current magnetron sputtering on the surface of step (5), the sputtering comprising simultaneous opening of the Ni-Cr alloy target and the pure Cr metal target and simultaneous auto-rotation and revolution to obtain the ductile periodic variable alloy protective film; and
(7) spraying transparent powder onto the surface of step (6) and curing same to obtain the transparent powder coating, the transparent powder being acrylic resin or the

5. The method according to claim 4, wherein in step (2), a powder spraying thickness is 100 - 300 μm, a curing temperature on the surface of the workpiece reaches 180 °C, and a curing time is 20 min.

6. The method according to claim 4, wherein in step (3), 800/1000-mesh sandpaper is used for grinding and polishing in the fine grinding step.

7. The method according to claim 4, wherein in step (5), the high-gloss organic coating is sprayed with a thickness of 80 - 120 μm, a curing temperature on the surface of the workpiece reaches 215 °C, and a curing time is 20 min.

8. The method according to claim 4, wherein in step (6), a temperature of the workpiece for the sputtering is 80 - 140 °C, a flow rate of gas is 40 - 80 cc/min, a direct current for the sputtering is 20 - 30 A, and a voltage of a direct current power supply is less than or equal to 800 v; a vacuum degree is (2 - 8) × 10-3 Pa, a sputtering time of the two targets is 15 - 80 s, a working gas is 99.999% argon, and an ambient humidity for the sputtering is less than or equal to 50%.

	9. The method according to claim 4, wherein in step (7), the transparent powder is sprayed with a thickness of 80 - 150 μm, a curing temperature on the surface of the workpiece reaches 180 °C, and a curing time is 17

Rejoinder of All Claims
	2.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 19, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a protective film, sequentially consisting of a base powder layer, a high-gloss organic coating, a ductile periodic variable alloy protective film, and a transparent powder coating, wherein the base powder layer is an epoxy resin or a pure polyester powder coating; the high-gloss organic coating is an epoxy resin powder coating, a polyester powder coating, or a polybutadiene organic coating; the ductile periodic variable alloy protective film is formed by simultaneously opening two targets and performing direct current magnetron sputtering in a high vacuum environment, and the two targets are a Ni-Cr alloy target and a pure Cr metal target, wherein a Ni content periodically varies from more than 0% to 85% by mass and a Cr content periodically varies from 15% to 100% by mass in the ductile periodic variable alloy protective film; and the transparent powder coating is an acrylic powder coating or a polyester transparent powder coating.

The prior art fails to disclose a film sequentially consisting of a base powder layer of an epoxy resin or a pure polyester powder coating, a high-gloss organic coating of an epoxy resin powder coating, a polyester powder coating, or a polybutadiene organic coating, a ductile periodic variable alloy protective film having a Ni content that periodically varies from more than 0% to 85% by mass and a Cr content periodically varies from 15% to 100% by mass in the ductile periodic variable alloy protective film and a transparent powder coating of an acrylic powder coating or a polyester transparent powder coating.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEEBA AHMED/Primary Examiner, Art Unit 1787